Dismissed and Memorandum Opinion filed May 17, 2007







Dismissed
and Memorandum Opinion filed May 17, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00195-CV
____________
 
BAY AREA AND HIGHWAY THREE LTD.,
F/K/A BAY AREA AND 
HIGHWAY THREE, INC.,
Appellant
 
V.
 
KS MANAGEMENT SERVICES L.L.P.,
Appellee
 

 
On Appeal from the
234th District Court
Harris County, Texas
Trial Court Cause No.
2003-61871
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed December 4, 2006.  The notice of appeal was
filed on March 2, 2007.  To date, our records show that appellant has neither
established indigence nor paid the $125.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant did not respond.  See Tex. R. App. P. 42.3.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c)
(allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum Opinion filed May 17,
2007.
Panel consists of Justices Anderson, Fowler, and
Frost.